MEMORANDUM **
Robert C. Harris appeals the district court’s judgment dismissing his Title VII *706action alleging that his employer terminated his employment in retaliation for his prior successful Title VII complaint against a former employer. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Kimes v. Stone, 84 F.Bd 1121, 1126 (9th Cir.1996), and we affirm.
Dismissal was proper because Harris’ retaliation claim pursuant to 42 U.S.C. § 2000e-3 was not “like or reasonably related” to the allegations of his prior Title VII complaint, see Fielder v. UAL Corp., 218 F.3d 973, 989 (9th Cir.2000), and he was required to pursue his administrative remedies for this claim as set forth in 42 U.S.C. § 2000e-5, see Stache v. Int’l Union of Bricklayers & Allied Craftsmen, AFL-CIO, 852 F.2d 1231, 1233 (9th Cir. 1988). The district court also properly dismissed Harris’ pendent state claim without prejudice. See Jones v. Community Redevelopment Agency of City of Los Angeles, 733 F.2d 646, 651 (9th Cir.1984).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.